                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 TIMOTHY LAVON BELL                                                                       PETITIONER

 V.                                                   CIVIL ACTION NO. 3:16-CV-586-DPJ-FKB

 COMMISSIONER MARSHALL L.                                                             RESPONDENT
 FISHER, MISSISSIPPI
 DEPARTMENT OF CORECTIONS

                                                ORDER

        This habeas petition under 28 U.S.C. § 2254 is before the Court on the Report and

Recommendation (“R&R”) [9] of United States Magistrate Judge F. Keith Ball. Judge Ball

recommended denial of Petitioner Timothy Lavon Bell’s Petition [1], in which he asserts two

grounds related to the fact that he was tried before a jury in prison garb. Bell challenges the

constitutionality of trying him in prison garb (ground one), as well as his trial counsel’s

performance in failing to object to his appearance in prison garb at trial (ground two). As to

ground one, Judge Ball found that the Mississippi Court of Appeals’s resolution of the issue was

not contrary to federal law. On ground two, Judge Ball concluded that Bell failed to show the

prejudice required to establish an ineffective-assistance-of-counsel claim under Strickland v.

Washington, 466 U.S. 668 (1984).

        Bell filed a brief Objection [12] to the R&R. As to ground one, Bell makes the correct

observation that ordinarily, “an accused should not be compelled to go to trial in prison or jail

clothing because of the possible impairment of the presumption [of innocence] so basic to the

adversary system.” Obj. [12] at 2 (citing Brooks v. Texas, 381 F.2d 619 (5th Cir. 1967)). But he

also admits that “nothing in the record here warrants a conclusion that Bell was compelled to

stand trial in jail clothes.” Id. Indeed, Bell did not object at trial to his clothing.
          Under applicable federal law “the failure to make an objection to the court as to being

tried in [prison] clothes . . . is sufficient to negate the presence of compulsion necessary to

establish a constitutional violation.” Estelle v. Williams, 425 U.S. 501, 512–13 (1976). And

based on Estelle, the Mississippi Court of Appeals found no constitutional violation. Bell v.

State, 168 So. 3d 1151, 1153 (Miss. Ct. App. 2014). Because that holding was not an

unreasonable application of clearly established federal law, habeas relief on this ground is

denied.

          Turning to ground two, Bell contends that trial counsel’s failure to object to Bell being

tried in prison clothes “permitted impermissible factors to come into play.” Obj. [12] at 3. But

as to the dispositive prejudice prong, Bell—through counsel—says only the following:

“Coupled with the no known sound or logical trial strategy to have a client appear before a jury

in prison clothes, the required prejudice prong of Strickland . . . must be pique with the influence

of the prison clothing.” Id. Assuming Bell meant to suggest that prejudice should be presumed

under these circumstances, Bell cites no authority for that argument, and the Court is unaware of

any. See Bell v. Cone, 535 U.S. 685, 695–96 (2002) (delineating “three situations implicating

the right to counsel that involve[] circumstances ‘so likely to prejudice the accused that the cost

of litigating their effect in a particular case is unjustified’”).

          Absent a showing that prejudice is presumed, the Court agrees with Judge Ball that the

evidence was overwhelming. The jury convicted Bell on two counts of selling drugs, both of

which occurred in controlled undercover purchases by confidential informants who testified at

trial. Among other things, the jury saw video of the transactions. Because Bell failed to show

prejudice under Strickland, habeas relief on ground two is likewise denied.




                                                     2
       For the foregoing reasons, the Court adopts the Report and Recommendation [9] as the

opinion of the Court and denies Bell’s Petition [1]. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 3rd day of June, 2019.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
